                Case
AO 199A (Rev. 12/11-    1:16-cr-00128-NONE-SKO
                     EDCA [Fresno]) Order Setting Conditions of ReleaseDocument   73 Filed 06/01/20 Page
                                                                                                       Page11 of
                                                                                                              of 3        3    Pages



                                   UNITED STATES DISTRICT COURT
                                                                  for the
                                             Eastern District of California

UNITED STATES OF AMERICA,
                                                                  )
                            v.                                    )
                                                                  )               Case No.       1:16-cr-00128-001 NONE SKO
MARCI JESSIE RAMIREZ,                                             )


                                    ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:          United States District Court, 2500 Tulare Street, 7th Floor, Courtroom 4 Fresno California
                                                                                         Place



      on                                                       June 26, 2020 at 9:30am
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                Case
 AO 199B (Rev. 09/08-   1:16-cr-00128-NONE-SKO
                      EDCA                                            Document
                           [Fresno]) Additional Conditions of Release (General)      73 Filed 06/01/20 Page 2 ofPage
                                                                                                                 3                       2 of   3 Pages

 RAMIREZ, Marci Jesse
 Doc. No. 1:16-CR-00128-LJO-SKO
 MODIFIED
                             ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
      (7)       The defendant must:
                (a)   call the pretrial services agency upon your release from Delancey Street Foundation;
                (b)   restrict your travel to Eastern District of California unless otherwise approved in advance by the pretrial services
                       officer;
                (c)   surrender your U.S. Passport to defense counsel, who shall make arrangements to surrender the document to the
                       Clerk’s Office, U.S. District Court. If you are unable to locate the document, you must have your attorney file a
                       declaration of lost/stolen passport with the Clerk’s Office, U.S. District Court. You must not apply for or obtain
                       a passport or any other travel documents during the pendency of this case;
                (d)   not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                       dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition
                       currently under your control;
                (e)   abstain from the use of alcohol or any use of a narcotic drug or other controlled substance without a prescription
                       by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
                       medication(s). However, medicinal marijuana, prescribed or not, may not be used;
                (f)   upon successful completion of Delancey Street Foundation you must reside at an address approved by Pretrial
                       Services and you must not change your residence or absent yourself from this residence for more than 24 hours
                       without the prior approval of the pretrial services officer;
                (g)   upon completion of residential program, you must participate in a program of medical or psychiatric treatment,
                       including treatment for drug or alcohol dependency, as approved by the pretrial services officer. You must pay
                       all or part of the costs of the counseling services based upon your ability to pay, as determined by the pretrial
                       services officer;
                (h)   submit to drug and/or alcohol testing as approved by the pretrial services officer. You must pay all or part of the
                       costs of the testing services based upon your ability to pay, as determined by the pretrial services officer; and;
                (i)   all other conditions not in conflict with this order shall remain in full force and effect;
                (j)   CURFEW: You must remain inside your residence every day from 9:00 p.m. to 6:00 a.m., or as adjusted by
                       the pretrial services officer.
AOI99C (Rev. 09/08-EDCA [Fresno]) Advice of Penalties                    Page                                                      o f   Pages
                    Case 1:16-cr-00128-NONE-SKO Document 73 Filed 06/01/20    Page 3 of 3
                                             ADVICE        OF    P E N A LT I E S   AND      SANCTIONS


T O T H E D E F E N D A N T:


Y O U A R E A D V I S E D O F T H E F O L L O W I N G P E N A LT I E S A N D S A N C T I O N S :


      Violating any of the foregoing conditions of release may result in the immediate issuance of awarrant for your arrest, a
revocation of your release, an order of detention, aforfeiture of any bond, and aprosecution for contempt of court and could result in
imprisonment, afine, or both.
       While on release, if you commit afederal felony offense the punishment is an additional prison term of not more than ten years
and for afederal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (/.e., in addition to) to any other sentence you receive.
       It is acrime punishable by up to ten years in prison, and a$250,000 fine, or both, to: obstruct acriminal investigation;
tamper with awitness, victim, or informant; retaliate or attempt to retaliate against awitness, victim, or informant; or intimidate or
attempt to intimidate awitness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve akilling or attempted killing.
        If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve asentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
     (1) an offense punishable by death, life imprisonment, or imprisonment for aterm of fifteen years or more -you will be fined
            not more than $250,000 or imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for aterm of five years or more, but less than fifteen years -you will be fined not
            more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony -you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) amisdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
        Aterm of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, afailure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

       Iacknowledge that Iam the defendant in this case and that Iam aware of the conditions of release. Ipromise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. Iam aware of the penalties and sanctions
set forth above.




                                                                                                   Defendant's




                                                  Directions to the United States Marshal


(im )The defendant is ORDERED released after processing.



            May 29, 2020
Date:
                                                                                              Judicial Officer's Signature
                                                                     Dale A. Drozd, U.S. District Judge
                                                                                                   Printed name and title




                     DISTRIBUTION:   COURT      DEFENDANT        PRETRIAL      SERVICE       U.S.    AT TO R N E Y    U.S.   MARSHAL
